Name: Council Decision 2012/212/CFSP of 23Ã April 2012 amending Decision 2010/639/CFSP concerning restrictive measures against Belarus
 Type: Decision
 Subject Matter: international affairs;  European Union law;  Europe
 Date Published: 2012-04-25

 25.4.2012 EN Official Journal of the European Union L 113/11 COUNCIL DECISION 2012/212/CFSP of 23 April 2012 amending Decision 2010/639/CFSP concerning restrictive measures against Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 25 October 2010, the Council adopted Decision 2010/639/CFSP (1). (2) It is necessary to include a derogation to the asset freeze in Decision 2010/639/CFSP in order to ensure that funds or economic resources can be released or be made available for the official purposes of diplomatic missions or consular posts or international organisations enjoying immunities in accordance with international law. (3) Decision 2010/639/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 3(1) of Decision 2010/639/CFSP, the following point is added: "(e) to be paid into or from an account of a diplomatic mission or consular post or an international organisation enjoying immunities in accordance with international law, in so far as such payments are intended to be used for official purposes of the diplomatic mission or consular post or international organisation.". Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 23 April 2012. For the Council The President C. ASHTON (1) OJ L 280, 26.10.2010, p. 18.